                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

CURTIS COLSTON                                                                 PLAINTIFF
ADC # 163872

VS.                              4:19-CV-00373-BRW

KIRK D. JOHNSON, et al.                                                      DEFENDANT


                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED this 30th day of May, 2019.




                                                 Billy Roy Wilson_________________
                                                 UNITED STATES DISTRICT JUDGE
